DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Status of Action
Receipt of Remarks filed on 03/22/2021 is acknowledged.  Claims 1-15 filed on 09/11/2019 are pending in this application.  

Response to Restrictions
Applicant's election of group (II), with traverse, in the reply filed on 03/22/2021 is acknowledged.  The election encompassed claims 9-15 (see Remarks: page 1).
The traverse is based on the ground that the process (II) was designed to utilize the product (I).  As such, the Group (I) and (II) inventions are not distinct but are interrelated (see Remarks: page 1).  The argument is not persuasive because the process (Il) as claimed for reducing a microbial load on an agricultural product can be practiced with a composition of Group (I), which comprises “citric acid” as the acidulant and “sodium lauryl sulfate” as the surfactant, OR the process (Il) as claimed can be practiced with another materially different composition of (I), i.e. a composition comprises structurally 

Status of Claims
Accordingly, claims 9-15 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 1-8 directed to non-elected invention is withdrawn.

Priority
The present application has a U.S. provisional application No. 62/734,046 filed on 09/20/2018.

Claim Objection
Claim 12 is objected to because of the following informalities: the ending period (.) is missing in the claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 10-11 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
(1)	Likewise, claim 11 recites “the method of claim 9, further comprising leaving said composition on the agricultural product for at least two minutes to reduce the microbial load on the agricultural product to produce the treated agricultural product”, which is indefinite because the preceding claim 9 has already recited a similar “leaving” step.  As such, it is unclear that if Applicants intend to further limiting the “effective time” (see claim 9) is “at least two minutes” in claim 10; OR Applicants is claiming an additional “leaving” step in addition to the leaving step from claim 9.
If the latter is the case, it is suggested that the phrase “….for additional at least two minutes” is adopted to clearly distinguish the two minutes recited in claim 10 is an additional time from the “effective time” of claim 9.
 (2)	Claim 14 recites “further comprising recycling and reusing the composition for a plurality of cycles in an agricultural product washing process”, which is indefinite because it is not clear if said “for a plurality of cycles in an agricultural product washing process” limitation is a part of the subject matter claimed in the present method, or they are describing how the recycled and reused composition can be used in another or different washing process which is not part of the claimed washing process.  Since one ordinary skilled in the art cannot be reasonably determined if the limitation stated above is claimed or not claimed, it renders the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In the instance case, claim 10 recites “the method of claim 9 further comprising applying said composition to a surface of the agricultural product”.  However, the preceding claim 9 has already recited a step of “applying the composition to the agricultural product” which would necessarily cover a surface of the agricultural product.  As such, the “further applying the composition to a surface of the agricultural product”, as recited in claim 10, fails to further limit the subject matter of the claim 9 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

AND
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by GREEN et al. (WO 99/37172).
For claims 9-11, GREEN throughout teaches a method for removal of surface contaminants from fruit and/or vegetables produce, wherein the method comprising applying a wash composition to the fruits and/vegetables produce to aid removal of surface contaminants from the fruits and vegetables produce, wherein the wash composition comprises:
(i) one or more anti-microbial agents (e.g. fatty acids and/or organic acids) (page 4, paragraph 2 and page 7), in a concentration preferably between 0.001 to 2 % by weight of the wash composition, for improving surface decontamination and inhibiting microbial growth; and
(ii) one or more surfactants, in a concentration preferably between 0.05 to 5 % by weight of the wash composition.  (see: page 6, line 1-17; and page 7, line 8-15 & 21-25).
As such, the “wash composition” taught by GREEN anticipates the “composition of instant claim 1, which comprises at least one acidulant and at least one surfactant, each present in an effective amount to reduce a microbial load on an agricultural product” as claimed (also see instant claims 7 and 8 for the amounts of the claimed acidulant and surfactant).
GREEN further teaches that the wash composition can be applied to the fruits and/or vegetables by “dipping” the produce into a solution of the wash composition or rinse”, wherein the dipping time will be between 1 to 4 minutes (see: page 9, line 3-10; and page 12, line 3-5 under table 6).
** It is noted that the instant specification does not provide a definition or any guidance of what action is encompassed by the term “leaving” as claimed.  As such, for examination purposes, the Examiner takes the position that the action of “dipping the fruits and/or vegetables produce into a solution of the wash composition for a period of 1 to 4 minutes” taught by GREEN reads on the step of “leaving said composition on the agricultural product for an effective time or at least 2 minutes”, as recited in claims 9-11, because GREEN’s wash composition would inherently leave on the surface of the produce for at least 1-4 minutes during the dipping process.
For claim 12, GREEN teaches the “produce” are “fruit and/or vegetables produce” (see: page 6, line 1-17), which reads on the “agricultural product is whole or portioned fruits and/or vegetables” as claimed.
For claim 13, GREEN teaches the method further comprises “rinsing” the fruits and/or vegetables produce with water after the application of the wash composition (see: page 6, line 16-17).
For claim 15, GREEN teaches that the wash composition can be a “concentrate” and can be “diluted” by the user as required (see: page 9, line 3; and page 12, line 1-2 below Table 6).  As such, the “diluted” composition taught by GREEN reads on the “composition as claimed is prepared from a concentrate form of said composition”.


Claim Rejections - 35 U.S.C. § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-15 are rejected under 35 U.S.C. 103 as obvious over GREEN et al. (WO 99/37172) in view of MAN et al. (U.S. Patent No. 8,999,175 B2).

Applicants Claim

(i) applying a composition comprising: at least one acidulant and at least one surfactant, each present in an effective amount to reduce a microbial load on an agricultural product, to the agricultural product;
(ii) leaving said composition on the agricultural product for an effective time to reduce a microbial load on the agricultural product to produce a treated agricultural product; and
wherein the method further comprises recycling and reusing the composition for a plurality of cycle in an agricultural product washing process.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teaching of GREEN have been set forth above.
For claim 9, GREEN throughout teaches a method for removal of surface contaminants from fruit and/or vegetables produce, wherein the method comprising applying a wash composition to the fruits and/vegetables produce to aid removal of surface contaminants from the fruits and vegetables produce, wherein the wash composition comprises:
(i) one or more anti-microbial agents (e.g. fatty acids and/or organic acids), in a concentration preferably between 0.001 to 2 % by weight of the wash composition, for improving surface decontamination and inhibiting microbial growth; and
(ii) one or more surfactants, in a concentration preferably between 0.05 to 5 % by weight of the wash composition.  (see: page 6, line 1-17; and page 7, line 8-15 & 21-25).

GREEN further teaches that the wash composition can be applied to the fruits and/or vegetables by “dipping” the produce into a solution of the wash composition or “spraying”, wherein the dipping time will be between 1 to 4 minutes (see: page 9, line 3-10; and page 12, line 3-5 under table 6).
** It is noted that the instant specification does not provide a definition or any guidance of what action is encompassed by the term “leaving” as claimed.  As such, for examination purposes, the Examiner takes the position that the action of “dipping the fruits and/or vegetables produce into a solution of the wash composition for a period of 1 to 4 minutes” taught by GREEN reads on the step of “leaving said composition on the agricultural product for an effective time”, as recited in claim 9, because GREEN’s wash composition is necessarily leave on the surface of the produce for at least 1-4 minutes during the dipping process.
GREEN also teaches that the wash composition employed in the method not only is capable of removing surface contaminants and inhibiting microbial growth from the fruits and vegetables produce, it also has low volatility and good temperature stability, and is low toxicity and environmentally safe (see: page 7, line 23-25; and page 9, line 11-16).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	GREEN teaches all ingredients of the composition and method steps required by the instant claim 9. However, GREEN does not teach that the wash composition to recycle or reuse the wash composition in an agricultural wash process as recited in claim 14.  The deficiency is taught by the reference MAN et al.
	MAN throughout teaches a method for reducing microbial contamination on fruits, vegetables or other produce comprising applying a composition, which comprises a medium chain peroxycarboxylic acid (e.g. octanoic acid, nonanoic acid, citric acid, ascorbic acid; see: col. 3, line 61-64; and col. 16, line 34-44) and a surfactant, to the surfaces employed in processing fruit, vegetable or other produce, in amount and for time sufficient to reduce the microbial population (see: col. 1, line 9-21; col. 2, line 46-64; and col. 10, line 67 to col. 11, line 1-2).
MAN teaches that washing fruit, vegetable or other produce can employ a large volume of water or another carrier, as such, it is desirable that fruit and vegetable produce wash water can be recovered and reused more than once (recycled) for cleaning/washing fruits and vegetables and other produce (see: col. 10, line 13-16).
MAN teaches that, thus, the method further comprises recovering and recycling the aqueous antimicrobial composition for cleaning (e.g. washing) fruit, vegetable or other produce (see: col. 8, line 7-15).  For instance, the method of recycling the fruit, vegetable or other produce wash water includes recovering the wash water, adding a medium chain composition of peroxycarboxylic acids to the recycled composition to an effective antimicrobial level, and reusing the wash water for fruit, vegetable or other produce, claim 14.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
GREEN and MAN combined teaches all elements of the method, including the method steps and the ingredients present in the wash composition, for reducing a microbial load on the agricultural product as presently claimed.  
It would have been obvious for one of ordinary skill in the art at the time the instant invention was made to follow the teachings of GREEN and MAN to arrive at the method presently claimed because both GREEN and MAN teach that the wash composition, comprising the similar anti-microbial agents (e.g. fatty acids or organic acids or medium chain peroxycarboxylic acid) and surfactants as those claimed, is effective for removing surface contaminants and inhibiting microbial growth on the surface of fruits and vegetables produce when applying or washing the fruits and vegetables produce with the wash composition, and GREEN also teaches that the wash composition is stable, non-toxic and environmentally safe.
It would have been obvious for one of ordinary skill in the art at the time the instant invention was made to recycle and reuse the wash composition for cleaning and/or washing the surface of agricultural product because MAN teaches that washing fruit, vegetable or other produce can employ a large volume of water or another carrier, 
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 9-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-11 of U.S. Patent No. 9,770,041 B2 in view of GREEN et al. (WO 99/37172).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a method of reducing a microbial load on an agricultural product, wherein the method comprises:

(b)	leaving the composition on the agricultural product for an effective time to reduce a microbial load on the agricultural product to produce a treated agricultural product; and
(c)	optionally rinsing the treated agricultural product;
wherein the leaving the composition on the agricultural product for at least two minutes to reduce the microbial load on the agricultural product to produce the treated agricultural product; or
the process comprising recycling and reusing the composition for a plurality of cycles in an agricultural product washing process.
The conflicting claims are drawn to a process for treating a fresh fruit or vegetable to reduce microbial contamination of the surface of the fresh fruit or vegetable, wherein the process comprises contacting the surface of the fresh fruit or vegetable with an antimicrobial wash consisting of water and one or more fruit acids (e.g. citric acid) and lactic acid.  As such, the “fruit acids or lactic acid” read on the “acidulant” of instant claim 9.
The conflicting process is carried out on multiple batches of fresh fruit and/or fresh vegetables and the antimicrobial wash is recycled for reuse in treating at least another of these batches. As such, it reads on the “recycling and reusing the composition for a plurality….washing process” of instant claim 14.
The instant and conflicting claims differ in that the instant method comprises the steps of leaving said composition, comprising at least one acidulant and at least one 
GREEN throughout teaches a method for removal of surface contaminants from fruit and/or vegetables produce, wherein the method comprising applying a wash composition to the fruits and/vegetables produce to aid removal of surface contaminants from the fruits and vegetables produce, wherein the wash composition comprises:
(i) one or more anti-microbial agents (e.g. fatty acids and/or organic acids) (page 4, paragraph 2 and page 7), in a concentration preferably between 0.001 to 2 % by weight of the wash composition, for improving surface decontamination and inhibiting microbial growth; and
(ii) one or more surfactants, in a concentration preferably between 0.05 to 5 % by weight of the wash composition.  (see: page 6, line 1-17; and page 7, line 8-15 & 21-25).
As such, the “wash composition” taught by GREEN anticipates the “composition of instant claim 1, which comprises at least one acidulant and at least one surfactant, each present in an effective amount to reduce a microbial load on an agricultural product” as claimed (also see instant claims 7 and 8 for the amounts of the claimed acidulant and surfactant).
GREEN further teaches that the wash composition can be applied to the fruits and/or vegetables by “dipping” the produce into a solution of the wash composition or “spraying” which is normally followed by a “water rinse”, wherein the dipping time will be between 1 to 4 minutes (see: page 9, line 3-10; and page 12, line 3-5 under table 6).
** It is noted that the instant specification does not provide a definition or any guidance of what action is encompassed by the term “leaving” as claimed.  As such, for examination purposes, the Examiner takes the position that the action of “dipping the fruits and/or vegetables produce into a solution of the wash composition for a period of 1 to 4 minutes” taught by GREEN reads on the step of “leaving said composition on the agricultural product for an effective time or at least 2 minutes”, as recited in claims 9-11, because GREEN’s wash composition would inherently leave on the surface of the produce for at least 1-4 minutes during the dipping process.  Therefore, GREEN reads on instant claims 9-11.
GREEN teaches the “produce” are “fruit and/or vegetables produce” (see: page 6, line 1-17), which reads on the “agricultural product is whole or portioned fruits and/or vegetables” as recited in instant claim 12.
GREEN teaches the method further comprises “rinsing” the fruits and/or vegetables produce with water after the application of the wash composition (see: page 6, line 16-17).  Therefore, GREEN reads on instant claim 13.
GREEN teaches that the wash composition can be a “concentrate” and can be “diluted” by the user as required (see: page 9, line 3; and page 12, line 1-2 below Table 6).  As such, the “diluted” composition taught by GREEN reads on the “composition recited in instant claim 15 is prepared from a concentrate form of said composition”.
GREEN also teaches that the wash composition employed in the method not only is capable of removing surface contaminants and inhibiting microbial growth from the fruits and vegetables produce, it also has low volatility and good temperature stability, 
The conflicting claims and the reference GREEN combined teaches all elements of the method, including the method steps and the ingredients present in the wash composition, for reducing a microbial load on the agricultural product as presently claimed.  
It would have been obvious for one of ordinary skill in the art at the time the instant invention was made to combine the conflicting claims with the reference GREEN to arrive at the method presently claimed because GREEN teaches that the wash composition, comprising the similar anti-microbial agents (e.g. organic acids or medium chain peroxycarboxylic acid) and surfactants as those claimed, is effective for removing surface contaminants and inhibiting microbial growth on the surface of fruits and vegetables produce when applying or washing the fruits and vegetables produce with the wash composition, and GREEN also teaches that the wash composition is stable, non-toxic and environmentally safe.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made would have readily recognized that the conflicting claims 6-11 of the U.S. Patent No. 9,770,041 B2, in combination of KNOCHENMUS, are obvious variants of the claims 9-15 in the instant application and therefore they are not patentability distinct.


Conclusion
No claims are allowed. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616